McCOMB, J.
From a judgment of guilty of robbery in the first degree after trial before a jury, defendant appeals.
Viewing the evidence in the light most favorable to the people (respondent), the facts are:
On February 15, 1941, at about 11:00 p. m. defendant entered a liquor store at 8876 South Western Avenue, pointed a gun at the proprietor, and said, “This is a stick-up,” whereupon the proprietor went to the cash register and took therefrom $112 which he gave to defendant. Defendant then left the store.
Defendant relies for reversal of the judgment on this single proposition:

There is no substantial evidence to sustain the finding of the jury that defendant participated in the robbery of which he was convicted.

This proposition is untenable. An examination of the record discloses substantial evidence taken together with in*360ferences which the jury may have reasonably drawn therefrom to sustain each and every material finding of fact upon which the judgment-was necessarily predicated, including the identity of defendant as the perpetrator of the crime of which he was convicted. For example, the proprietor of the store which was robbed and a friend of his, Mr. Houlihan, both positively identified defendant as the robber. Further discussion of the evidence would serve no useful purpose (see People v. Pianezzi, 42 Cal. App. (2d) 270, 277 [108 Pac. (2d) 685]).
For the foregoing reasons the judgment is affirmed.
Moore, P. J., and Wood (W. J.), J., concurred.